AFTER REMANDMENT
TYSON, Judge.
This ease was remanded to the Circuit Court of Montgomery County, Alabama for a new sentencing hearing. Peoples v. State, 415 So.2d 1230 (Ala.Cr.App.1982). In strict compliance with the order of this court that a new sentencing be held, such was set at which appellant and his counsel were present.
The state introduced into evidence two certified copies of judgments of conviction showing that Peoples, the appellant, had been previously convicted of grand larceny for which he had received a twenty-month sentence and for a drug conviction involving heroin in federal district court, for which he received seven years’ imprisonment.
After these two convictions were placed in evidence before the circuit court, the appellant was sentenced to life imprisonment pursuant to the provisions of § 13A-5-9(b)(3), which requires that the appellant be imprisoned “for life or for any term of not less than 99 years.”
A supplemental transcript showing this resentencing, including the certified copies of the two previous convictions, was filed in this court.
Upon consideration of the supplemental transcript which includes the two certified copies of the two previous felony convictions, this case is affirmed.
AFFIRMED.
All the Judges concur.